DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Gutkowski et al (US Patent No 2,978,107).
Regarding claim 1, Gutkowski teaches A filter assembly comprising: 
a manifold (11 figure 1 filter head) having a fluid inlet (12 figure 1) and a fluid outlet (13 or 14 or 15 figure 1), 
a filter housing (10 figure 1) having a filter medium (21 figure 1) provided therein, the filter medium defining an inner filter chamber (19 figure 1 column 2 line 40-45 through filter outlet structure or conduit 19) and defining an outer filter chamber (bowl 10 figure 1 column 2 line 35-45) between the filter medium and the filter housing, the filter housing (10 figure 1 column 3 line 30-35) being removably attached to the manifold so as to provide a fluid flow path (see arrows figure 1) from the inlet into the inner filter chamber, through the filter medium into the outer chamber and out of the outlet; characterized by the filter assembly further comprising a valve assembly (assembly within 11 figure 1) mounted inside the manifold, and a by-pass channel (48 figure 1 and 4 column 3 line 70-75 bypass engaged) defined inside the manifold between the fluid inlet (12 figure 1) and the fluid outlet (13 14 or 15 figure 1), the valve assembly comprising a valve body (figure 2 column 2 line 60-72) and a by-pass valve system (45 figure 1 relief valve member column 2 line 35-55 and column 3 line 55-75) and a shut off valve system (51 figure 1 column 2 line 60-65 and column 3 line 35-55), 
wherein the by-pass valve system comprises: 
a by-pass valve piston having a piston body (48 figure 2), and 
a by-pass valve spring (18 figure 1 column 2 line 40-50) arranged to move the by-pass valve piston, in response to a pressure differential across the filter medium exceeding a predetermined value, from an open position to a by-pass position, wherein in the open position, the by-pass valve spring is biased to hold the by-pass valve piston such that the piston body blocks flow through the by-pass channel and a flow path is defined from the fluid inlet to the inner chamber via the piston, and in the by-pass position, the by-pass valve spring is compressed such that the piston body does not cover the by-pass channel, to provide a fluid flow path from the inlet to the outlet via the by-pass channel: and (column 3 line 55-70 overcome pressure of spring 18… relief valve member 45 will e raised away from relief valve seat 35)
wherein the shut off valve system comprises: 
a shut off valve piston, and (51 figure 1 column 2 line 60-65)
a shut off valve spring (65 figure 1 column 3 line 10-25 annular depending lip 63 of member 62 seats on cup seal valve 51 under combined pressure of spring 64 and 65) arranged to move the shut off valve piston, in response to removal of the filter housing from the manifold, from an open position to a shut off position, wherein in the open position, a fluid flow path is defined from the fluid inlet to the inner chamber, and in the shut off position the shut off valve spring moves the shut off valve piston to close the fluid flow path from the fluid inlet to the inner chamber and to close the flow path to the outlet (column 3 line 30-55 figure 3).
Regarding claim 2, Gutkowski teaches wherein the valve assembly valve body (assembly contained within 11 figure 1) defines an inlet chamber (41 figure 1 column 2 line 30-35), an upper part (39 figure 1 column 2 line 35-40) of which is in fluid communication with the fluid inlet, and a flow path from the inlet chamber into the inner chamber of the filter (see arrows and inner chamber of filter 21), wherein the by-pass valve piston (48 figure 2) is mounted around the upper part of the valve body and the by-pass valve spring positions the by-pass valve piston relative to the valve body.
Regarding claim 3, Gutkowski teaches wherein the shut off valve piston (51 figure 1 column 2 line 60-65) is mounted around a lower part of the valve body (examiner states that if valve is turned 180 degrees It would be the lower part), and wherein the shut off valve spring positions the shut off valve piston relative to the valve body.
Regarding claim 4, Gutkowski teaches wherein the lower part of the valve body is provided with openings (openings for 13 14 15 are to let fluid out).
Regarding claim 5, Gutkowksi teaches wherein the valve body defines an outlet chamber (50 figure 3 column 3 line 45-55), the by-pass channel providing a fluid flow channel between the inlet chamber and the outlet chamber (column 3 line 60-75).
Regarding claim 6, Gutkowski teaches further comprising a hard stop at a bottom of the shut off piston (51 figure 1 column 2 line 60-65) and wherein the shut off spring is compressed when the filter housing acts against the hard stop to bias the shut off valve piston to the open position, and wherein when the filter housing does not act against the biasing ring, the shut off valve spring expands to move the shut off piston to the shut off position (51 column 3 line 15-20 cup seal column 3 line 30-55).
Regarding claim 7, Gutkowski teaches wherein the hard stop is a retaining ring (51 column 3 line 15-50 and 30-55 cup seal).
Regarding claim 8, 11, 14 and 15, Gutkowsi teaches further comprising at least one of an o-ring seal or a gasket to prevent leakage between chambers of the assembly (63 annular depending lip of member 62 seats in cap seal of valve member 51 column 3 line 15-25).
Regarding claim 9 and 12, Gutkowski teaches wherein at least one of the o-ring seal or the gasket are separated from the fluid (63 annular depending lip of member 62 seats in cap seal of valve member 51 column 3 line 15-25).
Regarding claim 10 and 13, Gutkowski teaches wherein the by-pass valve spring and the shut off valve spring are separated from the fluid (figure 3).
Regarding claim 16, Gutkowski teaches further comprising an outlet slot formed in the housing to provide a fluid flow channel from the outer chamber to the fluid outlet, the outlet slot being closed off by the shut off valve piston in the shut off position (column 3 line 50-55 shut off member brought to sealing engagement… effectively separating outlet chamber 50 and bore 57).
Regarding claim 17 and 18, Gutkowski teaches wherein the valve body defines an outlet chamber, the by-pass channel providing a fluid flow channel between the inlet chamber and the outlet chamber (column 3 line 55-70).
Regarding claim 19, Gutkowski teaches A method of controlling the flow of fluid through a filter assembly, comprising causing fluid to flow from an inlet to an outlet via a filter medium until a pressure across the filter medium exceeds a given value, then actuating a by-pass valve assembly to cause fluid to flow from the inlet to the outlet via a by-pass channel bypassing the filter medium, the method further comprising actuating a shut off valve assembly in the event of removal of the filter medium from the assembly, to provide a shut-off flow path between the inlet and outlet (column 3 line 30-55, 56-75 see figure 3 and 4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747